Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 5 and 6 have been canceled. 
Status of Claims
	Claims 1 – 4 and 7 – 10 are rejected.
Response to Arguments
	The following is in response to applicant’s remarks filed 12/30/20.
	Applicant argues that the newly amended claim 1 containing the limitation, wherein the insulating layers and the separator are positioned between the multi-tabs and the second electrode plate, and wherein each of the separator and the insulating layers extend upwardly beyond an upper end of the second current collector plate is not taught by Uematsu, and therefore overcomes the previous rejection over U.S.C 102. 
	The examiner finds the arguments unpersuasive. Specifically, the examiner finds the amended claim 1 to remain within the teachings of Uematsu. The limitations of an insulating layer and a separator without further description remain too broad to overcome the teaching of an insulating organic fiber layer of Uematsu. Specifically, the language of the claim does not prevent an interpretation of Uematsu wherein the organic fiber layer being defined by two of its parts (part accumulated on the active material layer and part accumulated on an intersection part) from being sufficient in teaching the limitation for a separator as well as an insulating layer. 
	Further, detail is given in the rejection below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1- 4 , 8, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Uematsu US20150162584A1.

Regarding claim 1, Uematsu teaches a secondary battery (secondary battery)[0041] comprising:
a case (battery container (41)[0113][fig. 10];
an electrode assembly (wound body (36))[fig. 10] accommodated inside the case (housed in case)[0113] and having multi-tabs (current collector tabs (37a)(37b))[0111]; and
a cap plate (lid (43)) [0114] closing the case and having electrode terminals (negative and positive electrode terminal (44a)(44b))[0114] electrically connected to the multi-tabs of the electrode assembly (connected to the collectors)[0113],
wherein the surfaces (intersection part (64a) of the multi-tabs (current collector tabs (53C)(57C))) are coated with insulating layers (organic fiber layer (54) accumulated on the intersection part (64))[fig. 16][0083][0086][0087][0070]
wherein the electrode assembly comprises: 
a first electrode plate (first electrode (53))[fig. 18] including a first current collector plate (current collector plate (53a)) and a first electrically active material laver coated on the first current collector plate (active material layers (53b)); a separator (organic fiber layer between the electrode layers 53b and 57b)[fig. 18] positioned at one side of the first electrode plate (disposed at the bottom of electrode (53)); and a second electrode plate (second electrode (57))[fig. 18] including a second current collector plate (current collector plate (57a))[fig. 18] positioned at one side of the separator (positioned below the organic fiber layer (54)) and a second electrically active material layer coated on the second current collector plate (electrode active material layers (57b))[0092][fig. 18].
wherein the multi-tabs (current collector tabs (53C)(57C)) have a structure in which the first current collector plate is upwardly extended to an exterior side of the first electrically active material layer of the first electrode plate (the current collector tab (53C) extends out from the electrode body (53b)(53a))[fig. 18], wherein the insulating layers (portion of organic fiber layer (54) in between electrode material layers (53b) and (57b)) and the separator (potion of organic fiber layer (54) extending out in the direction of the tabs (53c)(57c))[fig. 18] are positioned between the multi- tabs and the second electrode plate (organic fiber layer insulates between the second electrode (57) and the tabs (53c)(57c))[fig. 18], and wherein each of the separator and the insulating layers extend upwardly beyond an upper end of the second current collector plate (potion of organic fiber layer (54) extending out in the direction of the tabs (53c)(57c) past the end of collectors (53a)(57a))[fig. 18].

Regarding claim 2, Uematsu teaches the secondary battery of claim 1, wherein the insulating layers (organic fiber layer (54)) [0086][0087] include an insulating organic material (organic material)[0056].

Regarding claim 3, Uematsu teaches the secondary battery of claim 1, wherein the insulating layers (organic fiber layer (54)) include an insulating inorganic material (inorganic component (26))[0078].

Regarding claim 4, Uematsu teaches the secondary battery of claim 1, wherein the insulating layers (organic fiber layer (54) accumulated on the intersection part (64))[fig. 16] include an inorganic filler (inorganic component (26)) and an organic binder (spraying inorganic component onto the organic fiber)[0078].

Regarding claim 8, Uematsu teaches the secondary battery of claim 1, wherein the insulating layers (organic fiber layer (54) accumulated on the intersection part (64))[fig. 16][0086][0087] are brought into contact with the first electrically active material layer (active material layer (20b)(18b)).

Regarding claim 10, Uematsu teaches the secondary battery of claim 1, wherein the insulating layers (organic fiber layer (54) accumulated on the intersection part (64))[fig. 16][0086][0087]  are brought into contact with the separator (insulator (22))[0105].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu US20150162584A1 as applied to claim 1 above, and further in view of Godbole, US20150311528A1.
Regarding claim 7, Uematsu teaches the secondary battery of claim 1.
Uematsu does not teach further comprising a safety function layer (SFL) located on the second electrically active material layer, wherein the insulating layers, the separator and the SFL are positioned between the multi-tabs and the second electrode plate.
	Godbole teaches a safety function layer (SFL) located on the second electrically active material layer [0005]. Further, Godbole teaches the safety function layer to prevent short circuits.
Given the structure of battery assembly of Uematsu, if one were to combine the safety function layer of Godbole with the assembly of Uematsu then the SFL along with the insulating layer and separator would be between the multi-tabs, and the electrode plate.	
	It would have been obvious to one skilled in the art at the time of filing to combine the SFL of Godbole with the battery assembly of Uematsu to reduce the risk of short circuit. 

Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Uematsu US20150162584A1 as applied to claim 5 above, and further in view of Ahn, US20120052372A1.

Regarding claim 9, Uematsu teaches the secondary battery of claim 1.
Uematsu does not teach wherein the insulating layers are spaced apart from the first electrically active material layer.
Ahn teaches wherein the insulating layers (insulating films (31)(32)) are spaced apart from the first electrically active material layer [fig. 2]. Further, Ahn teaches the insulating films to secure an insulating state [0054]. 
.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724            

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796